DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  The recitation of “the liquid crystal” in line 13 is suggested to change to - - the liquid crystal field - -.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-16 of U.S. Patent No. 11,366,995. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 4-16 of U.S. Patent No. 11,366,995 cover and encompass the limitations of the claims 1, 2, and 4-17 of the instant application.  Moreover, because omission element(s) in the claims would make the claims in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claim(s) in the U.S. Patent No. 11,366,995 to as now recited in the instant application since it is just merely an obvious variation of the claims. Furthermore, it is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). In light of the foregoing discussion, the broader claims 1, 2 and 4-17 of the instant application are rejected as obvious double patenting over the narrower claims 1, 2 and 4-16 of U.S. Patent No. 11,366,995. 
The corresponding of claims are as follow:
Claims 1 and 17 of the instant application, claim 1 of the U.S. Patent No. 11,366,995 discloses all subject matter claimed.
	Claims 2, 4, 5 and 7-11 of the instant application, claims 2, 4 and 5-10 of the U.S. Patent No. 11,366,995 disclose all subject matter claimed, respectively.
	Claim 6 of the instant application, claim 11 of U.S. Patent No. 11,366,995 discloses all subject matter claimed.
Claims 12-16 of the instant application, claims 12-16 of the U.S. Patent No. 11,366,995 disclose all subject matter claimed, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 contains subject matter which was not described in the specification as originally filed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunjic et al. (US 2019/0019195,  cited by applicant) in view of Miyamoto et al. (US 2012/0236391, cited by application).
Regarding claim 1, Dunjic teaches a transaction card (102, fig. 1) comprising: a chip (103a) configured to: execute signals received from a point-of-sale terminal (112) ([0053]); and receive, from the point-of-sale terminal, a signal to change a color of the transaction card (fig. 2A, step 210 and [0072]-[0075]); and at least one liquid crystal field (106) configured to provide indication color (change color) based on the signal ([0058], [0061], [0062] and [0072]-[0075]); a transistor (power modulation which inherently includes transistor), communicatively coupled to the chip, to control the at least one liquid crystal field to change color based the signal ([0072]-[0076]).
Dunjic fails to teach the at least one liquid crystal field comprising: a first electrode; a second electrode; and a liquid crystal disposed between the first electrode and the second electrode.
However, Miyamoto teaches at least one liquid crystal field (multi-color display panel, figs. 1 and 2) comprising: a circuit ([0037]); first electrode (4); a second electrode (30); and a liquid crystal (5) disposed between the first electrode and the second electrode; a transistor (power source which inherently includes transistor, [0037], [0086] and [0087]), communicatively coupled to the circuit, to control a flow of current from the first electrode to the second electrode, wherein the flow of current from the first electrode to the second electrode causes the at least one liquid crystal field to realign to change color ([0021] and [0037]-[0047]).
In view of Miyamoto’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dunjic by incorporating the teaching as taught by Miyamoto in order to arrive at the claimed invention since it is well-known in the art for the display to have electrodes for receiving power from the power supply so as to change color accordingly.
	Regarding claim 2, Dunjic as modified by Miyamoto teaches all subject matter claimed as applied above.  Both Dunjic and Miyamoto further teach wherein the transistor closes to allow the flow of current from the first electrode to the second electrode in response to the signal to change the color of the transaction card (Dunjic: [0072].  Miyamoto: [0086]-[0088]).
	Regarding claim 4, Dunjic as modified by Miyamoto teaches all subject matter claimed as applied above.  Miyamoto further teaches wherein the first electrode and the second electrode comprise transparent materials ([0037]).
	Regarding claim 5, Dunjic as modified by Miyamoto teaches all subject matter claimed as applied above.  Miyamoto further teaches wherein the first electrode comprises an optically transparent material ([0035]) and the second electrode comprises a material with a reflective coating ([0037]).
	Regarding claim 6, Dunjic as modified by Miyamoto teaches all subject matter claimed as applied above.  Dunjic further teaches wherein the at least one liquid crystal field changing color changes a color of the transaction card ([0075] and [0076]).
	Regarding claims 7 and 8, Dunjic as modified by Miyamoto teaches all subject matter claimed as applied above.  Both Dunjic and Miyamoto further teach a first contact pad and a second contact pad configured to receive a voltage to power the transaction card and further limitations as claimed (Dunjic: fig. 2A, [0068], [0072] and [0073].  Miyamoto: fig. 2).
	Regarding claim 9, Dunjic as modified by Miyamoto teaches all subject matter claimed as applied above.  Dunjic further teaches a short-range wireless transceiver configured to receive a voltage to power the transaction card and to receive signals from the point-of-sale terminal (fig. 1, [0055] and [0068]).
	Regarding claim 10, Dunjic as modified by Miyamoto teaches all subject matter claimed as applied above.  Dunjic further teaches wherein the chip is configured to receive, from a second point-of-sale terminal, a second signal, wherein the second signal returns the transaction card to an original color (usable state) ([0058], [0059] and [0061]).
	Regarding claim 11, Dunjic as modified by Miyamoto teaches all subject matter claimed as applied above.  Dunjic further teaches wherein the signal to change the color of the transaction card is received from a server associated with an issuer of the transaction card (fig. 2A and [0071]).
	Regarding claim 12, Dunjic as modified by Miyamoto teaches all subject matter claimed as applied above.  Dunjic further teaches wherein the at least one liquid crystal field changing color provides an alert to a cardholder ([0075]).
	Regarding claim 13, Dunjic as modified by Miyamoto teaches all subject matter claimed as applied above.  Dunjic further teaches wherein the alert comprises a spending alert ([0071]).
	Regarding claim 14, Dunjic as modified by Miyamoto teaches all subject matter claimed as applied above.  Dunjic further teaches wherein the chip is configured to transmit the alert to a mobile device of the cardholder ([0050] and [0058]).
	Regarding claim 15, Dunjic as modified by Miyamoto teaches all subject matter claimed as applied above.  Both Dunjic and Miyamoto further teach a power source configured to supply power to at least the chip and the at least one liquid crystal field (Dunjic: power modulation, [0055] and [0072].  Miyamoto: fig. 2 and [0037]).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunjic as modified by Miyamoto as applied to claim 1 above, and further in view of Higbie (US 2014/0004921).
Regarding claim 3, Dunjic as modified by Miyamoto teaches all subject matter claimed as applied above except for the liquid crystal field is transparent in a passive state. 
	However, Higbie teaches the liquid crystal field is transparent in a passive state ([0169]).
	In view of Higbie’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dunjic and Miyamoto by incorporating the teaching as taught by Higbie in order to arrive at the claimed invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunjic as modified by Miyamoto as applied to claim 15 above, and further in view of Levy et al. (US 2012/0178366, cited by applicant).
Regarding claim 16, Dunjic as modified by Miyamoto teaches all subject matter claimed as applied above except for the power source comprises an inductive coil to recharge the power source via electromagnetic induction.
However, Levy teaches the power source of transaction card (contactless device 200) comprises an inductive coil to recharge the power source via electromagnetic induction (fig. 2 and [0025]).
In view of Levy’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dunjic and Miyamoto by incorporating the teaching as taught by Levy so that the card can be wirelessly powered or recharged. 
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunjic as modified by Miyamoto as applied to claim 1 above, and further in view of Hopkin et al. (US 10,663,776).
Regarding claims 17-20, Dunjic as modified by Miyamoto teaches all subject matter claimed as applied above except for the first and second electrode comprise a glass substrate, a doped film and polarizing filter as claimed.
However, Hopkin teaches the first and second electrode comprise a glass substrate (96 and 108), a doped film (102) and a polarizing filter (92 and 94) as claimed (fig. 9A and col. 10, lines 28-49).
In view of Hopkin’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dunjic and Miyamoto by incorporating the teaching as taught by Hopkin in order to arrive at the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Qiu et al. (US 2008/0111136); Zhang (US 6,603,160); Yang et al. (US 2017/0363896) and  Kwak et al. (US 2017/0306194) are cited because they are related to liquid crystal display device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon-Thurs: 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2876